Citation Nr: 1102545	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His 
service in the Republic of Vietnam is reflected in his service 
department records. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a May 2007 rating action, the RO, in part, denied the 
Veteran's claims of entitlement to service connection for 
residuals of an eye injury, hearing loss, tinnitus and a skin 
disease.  The Veteran initiated an appeal of these decisions, and 
a statement of the case was issued in June 2009.  The Veteran has 
not filed a timely VA form 9 or its equivalent.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  These issues are therefore not in 
appellate status and are not before the Board. 

The Veteran's claim for service connection for bilateral pes 
planus is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for service connection for bilateral pes planus 
must be remanded for further evidentiary development.  In this 
regard, the Board notes that, in order for service connection to 
be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See, e.g., Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In this case, the evidence of record contains a current diagnosis 
of bilateral pes planus.  See a September 2008 X-ray report.  
Furthermore, the Veteran's service treatment records indicate 
that he complained of calluses and foot cramps in April 1969.  
The record does not contain any competent evidence which 
addresses whether his current disability is related to his in-
service complaints of foot cramps and calluses. 

Under these circumstances, a nexus opinion must be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Further review of the claims folder indicates that, by the May 
2007 rating action, the RO, in relevant part, denied service 
connection for residuals of a right hand injury.  In an October 
2007 statement, the Veteran expressed disagreement with that 
denial.  The Board acknowledges that, by a June 2009 rating 
action, the RO granted service connection for residuals of a 
right wrist injury, characterized as a scar on the palmar side of 
the right wrist (0%, from October 13, 2006).  That decision, 
however, did not address the Veteran's right hand claim.  

The statement of the case that was issued to the Veteran several 
days later in July 2009 did not include the issue of entitlement 
to service connection for residuals of a right hand injury.  
Indeed, the claims file does not reflect that a statement of the 
case (SOC) regarding the Veteran's right hand claim has yet been 
furnished to him.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when an appellant files a 
timely notice of disagreement (NOD) as to a particular issue and 
no SOC is furnished, the Board should remand, rather than refer, 
the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  After the RO has issued the SOC, the claim 
should be returned to the Board only if the Veteran perfects the 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of foot 
treatment that the Veteran has received at 
the VA Medical Center in Kansas City, 
Missouri since October 2008.  All records so 
obtained should be associated with the 
Veteran's claims folder.

2.  Then, accord the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of any bilateral pes 
planus that he may have.  The Veteran's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  All diagnostic testing deemed to 
be necessary by the examiner should be 
accomplished.  

For any bilateral pes planus diagnosed on 
examination, the examiner should opine as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset in 
service or is otherwise related to active 
duty.  Complete rationale for all opinions 
expressed should be provided.  

3.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for bilateral pes planus.  
If the decision remains adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

4.  Also, furnish the Veteran an SOC in 
accordance with 38 C.F.R. § 19.29 pertaining 
to the issue of entitlement to service 
connection for residuals of a right hand 
injury.  This claim should be certified to 
the Board for appellate review if, and only 
if, a timely substantive appeal is received.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


